DETAILED ACTION

This Office Action is a response to an application filed on 03/03/2021, in which claims 1-15 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/20/2020 and 02/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments with respect to claims 1-4, 7-12, 14, and 17-20 have been considered but are not persuasive. 
In regards to claims 1, 9, and 20 applicant argues that Wu does not 
However, examiner respectfully disagrees. In paragraph 37, Wu discloses: “If matrix metadata 110 indicates that reduced residual coefficient matrix 115 includes the non-zero coefficients from an 8x8 residual coefficient matrix that includes both zero and non-zero coefficients, then the 4x4 inverse transform matrix 505 (labeled as 4x4 matrix of 8x8 block) from inverse transform matrices 125 can be selected by decoder 125 and applied to reduced residual coefficient matrix 115.  The 4x4 inverse transform matrix 505 itself can be a subset of the larger, parent 8x8 inverse transform matrix 510. For example, since reduced residual coefficient matrix 115 is the top-left 4x4 of the 8x8 frequency domain residual coefficient matrix 420 (as depicted in FIG. 4), then the top-left 4x4 (reads on MxM) of an 8x8 inverse transform matrix can be used.” Hence, the “target block” is an 8x8 block (see Fig. 5, block 110), and the inverse transform matrix is the top-left area 115 of the larger 8x8 parent block 110. Furthermore, paragraph 37 mentions that “The inverse transform matrices can also be MxM or MxN in size and can range from 1x1 or higher.” In other words, the inverse transform matrices applied to the reduced residual block can be a square matrix of size MxM or a rectangular matrix of size MxN, where M and N and different. Thus, Examiner believes that the argued limitations has been fully disclosed the Wu reference. 
Claims 1-4, 7-12, 14, and 17-20 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 7-12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2017/0230677 A1).

Regarding claim 1, Wu discloses: An image decoding method performed by a decoding apparatus, the method comprising: 
deriving, from a bitstream, quantized transform coefficients for a target block (see Fig. 3, in step 330 the quantized transform coefficients are received); 
deriving transform coefficients by performing dequantization for the quantized transform coefficients for the target block (see Fig. 3, step 332); 
deriving residual samples for the target block based on inverse transform for the transform coefficients (see paragraph 35); and 
generating a reconstructed picture based on (i) the residual samples for the target block (see paragraph 35) and (ii) prediction samples for the target block (see paragraph 12, the 4x4 residual coefficient matrix provides the information to reconstruct the portion of an image corresponding to the full 8x8 matrix), 
wherein the inverse transform is performed based on a transform matrix (see paragraph 35), wherein the transform matrix is a non-square matrix (see paragraph 37, the inverse transform matrices can be MxN in size),
wherein a size of the target block is KxK, where K is a positive integer (see Fig. 5 and paragraph 15 and 18, size of the target block is 8x8), 
(see Fig. 5 and paragraph 15 and 18, the 4x4 reduced residual matrix with image data), and
wherein a size of the transform matrix is NxR, where each of N and R is a positive integer, and R is less than N (see paragraph 32, an MxN rectangular shape matrix, where M and N are different, and paragraph 37 the inverse transform matrices can also be MxM or MxN in size and can range from 1x1 or higher).

Regarding claim 2, Wu discloses: The method of claim 1, wherein deriving the residual samples for the target block based on the inverse transform (see Wu, paragraph 35) comprises: 
decoding a transform index (see Wu, paragraph 33, syntax bits); 
determining whether a condition for applying the inverse transform is satisfied, based on the transform index (see Wu, paragraph 19) and selecting a transform kernel (see Wu, paragraph 19, selecting the size of the transform matrix); and 
based on the condition for applying the inverse transform is satisfied (see Wu, paragraph 19), applying the inverse transform for the transform coefficients based on the selected transform kernel (see Wu, paragraph 19).

Regarding claim 3, Wu discloses: The method of claim 2, wherein the transform kernel is selected based on at least one of (i) the transform index (see Wu, paragraph 33, syntax bits), (ii)a width and a height of an area to which the reduced inverse transform is applied (see Wu, paragraph 32), (iii) an intra prediction mode for the target (see Wu, paragraph 27) and (iv) information about a color component of the target block.

Regarding claim 4, Wu discloses: The method of claim 2, wherein the condition for applying the inverse transform comprises at least one of (i) a condition in which a width and a height of an area to which the inverse transform is applied are each greater than a first coefficient (see Wu, paragraph 18), (ii) a condition in which the product of the width and the height of the area to which the inverse transform is applied is greater than a second coefficient and a smaller one of the width and the height of the area to which the inverse transform is applied is greater than a third coefficient, (iii) a condition in which the width and the height of the area to which the reduced inverse transform is applied are each smaller than or equal to a fourth coefficient, or (iv) a condition in which the product of the width and the height of the area to which the inverse transform is applied is smaller than or equal to a fifth coefficient and a smaller one of the width and the height of the area to which the inverse transform is applied is smaller than or equal to a sixth coefficient.

Regarding claim 7, Wu discloses: The method of claim 1, wherein a sequence parameter set (SPS) comprised in the bitstream (see Wu, paragraph 41 headers and payloads of packets) comprises at least one of (i) information about whether the inverse transform is enabled (see Wu, paragraph 13), (ii) information about a factor, (iii) information about a minimum transform size to which the inverse transform is applied, (iv) information about a maximum transform size to which the inverse transform (see Wu, paragraph 33).

Regarding claim 8, Wu discloses: The method of claim 7, wherein the SPS comprised in the bitstream (see Wu, paragraph 41) comprises at least one of (i) an enabled flag representing the information about whether the inverse transform is enabled, (ii) a reduction factor value representing the information about the reduction factor, (iii) a minimum transform size value representing the information about the minimum transform size to which the inverse transform is applied, (iv) a maximum transform size value representing the information about the maximum transform size to which the inverse transform is applied, or (v) a size value of the inverse transform (see Wu, paragraph 33), and 
wherein the enabled flag is signaled through a first syntax element, the reduction factor value is signaled through a second syntax element, the minimum transform size value is signaled through a third syntax element, the maximum transform size value is signaled through a fourth syntax element, and the size value of the inverse transform is signaled through a fifth syntax element (see Wu, paragraph 33, syntax bits).

Regarding claim 17, Wu discloses: The method of claim 1, wherein for the target block of 8x8 block size (see Wu, paragraph 12 and Fig. 4, full 8x8 block), a reduction factor for the transform matrix is 16 (see Wu, paragraph 16).

Regarding claims 9-14 and 18-19, claims 9-14 and 18-19 are drawn to an encoder having limitations similar to the apparatus claimed in claims 1-8 and 16-17 treated in the above rejections. Therefore, method claims 9-14 and 18-19 correspond to apparatus claims 1-9 and 16-17 and are rejected for the same reasons of anticipation as used above.

Regarding claim 20, claim 20 is drawn to a computer readable medium having limitations similar to the methods claimed in claim 1 treated in the above rejections.  Therefore, computer readable medium claim 20 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARYAM A NASRI/Primary Examiner, Art Unit 2483